DETAILED ACTION
In response to the Amendments filed on September 2, 2021, claims 1, 4, 5, 8, and 32-35 are amended; claims 6 and 31 are cancelled; and claims 36-38 are newly added. Currently, claims 1-5, 7-10, 13, and 32-38 are now pending and further examined below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The term “pre-filled” is means that the bag or bag set is filled with the analgesic of anesthetic drug by a pharmaceutical company, in such a way that it can be shelved and/or supplied by conventional pharmaceutical supply chain” on instant pg. 3, lines 25-28.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “at least one means” on lines 12-13 of claim 1. It is noted that the claim continues to requiring the label/marking on the drug storage bag see lines 16-20 and the instant disclosure discloses that such structure allows for the drug storage bag to be customized for a specific pump or pump group, see pg. 4, lines 21-30. Therefore, the claim is reciting the structure of drug storage bag being customized for a specific pump or pump group.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1-5, 7-10, 13, and 32-38 are objected to because of the following informalities: 
Claim 1: the recitations of “the bar-code” on line 37 and “reads label data” on line 39 are suggested to be recited as --the bar-code identification-- and --reads the one or more data--, respectively, so as to avoid confusion of the antecedent basis for these recitations. 
Claim 5: the recitation of “and/or storage bag set is” should be recited as --or the storage bag set is-- to avoid any confusion.
Claim 33-35: the recitations of “the IV administration…drug” (claim 33), “the central nerve block administration…drug” (claim 34), and “the peripheral nerve block administration…drug”(claim 35) should be recited as --the administration…drug via the IV route--, --the administration…drug via the central nerve block route-- , and --the 
Claim 36: the recitations of “the bar-code” on line 33 and “reads label data” on line 35 are suggested to be recited as --the bar-code identification-- and --reads the one or more data--, respectively, so as to avoid confusion of the antecedent basis for these recitations. 
Claim 37 and 38: the recitations of “the bar-code” are suggested to be recited as --the bar-code identification-- so as to avoid confusion of the antecedent basis for these recitations.
Furthermore, it is noted that the recitations of “the drug storage bag” throughout the claims are suggested to be recited as --the drug storage bag or storage bag set-- so as to avoid any confusion of whether the limitation following is only further limiting the drug storage bag only or the drug storage bag or storage bag set.
Claims 2-5, 7-10, 13, and 32-38 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 7-10, 13, 33-35, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the recitation of “enables a choice of the infusion protocol” on lines 26-27 appears to be new matter because the instant disclosure appears to only provide sufficient to support for enabling “the right and/or automatic choice of the infusion protocol”, see instant pg. 10, lines 14-15. However, as the claim has been amended, the claim scope has been expanded to any choice. Therefore, the instant disclosure does not appear to provide sufficient support for the amended claim scope. For the purpose of continuous examination, the recitation is interpreted as referring to the choice being an automatic choice or a right choice as this is supported by the instant disclosure.
Claims 2-5, 7-10, 13, 33-35, and 37 are rejected to for incorporating the above issue of new matter through their respective claim dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the claim is dependent on a cancelled claim and is therefore indefinite because it is unclear whether the claim requires the limitation of previous claim 31.Specifically, the recitation of “the mechanism” now lacks antecedent basis since this was previously interpreted as referring to a mechanism to unlock a closed drug cassette recited in claim 31 which was interpreted as the RFID/NFC system is the only structure mentioned in the instant specification as having the ability to unlock a closed drug cassette when it is placed on the pump and is authorized by the system for infusion, see instant pg. 9, lines 26-27. Accordingly, the limitation is interpreted as referring to the RFID/NFC system required in claim 1. However, it is noted that claim 1 has been amended so that the mobile application actuates the bar-code identification (lines 34-38 of claim 1) whereas the RFID/NFC system is actuated by a RFID/NFC reader or a mobile device having NFC payment capabilities. Therefore, it is unclear what is required by the recitation of “the mechanism.” Moreover, newly added lines 35-43 appears to already require the features of how to unlock the closed drug cassette for both the bar-code identification and the RFID/NFC system. Thus, the claim may be failing to further limit claim 1, depending on what the recitation of “the mechanism” is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7-10, 13, and 31-33, as best understood (see above for additional interpretation details), are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1), and Gustafsson (US Pat. No. 6,007,529).
Claim 1. Peterson discloses a drug and medical device system for administering an analgesic and/or an anesthetic drug (col. 8, lines 46-49; i.e., analgesic) to a patient via IV route or a central nerve block or a peripheral nerve block (col. 8, line 54; i.e., since the pump is capable of infusing for intravenous therapy, the pump is capable of being used to administer the analgesic to a patient via an IV route), comprising: 

a drug storage bag or a storage bag set (104) (col. 4, lines 3-9; i.e., cassette 104 comprises a fluid reservoir 108 as illustrated in Fig. 1  contained within cassette 104), 
wherein since Peterson discloses that pump 100 being used for delivery of analgesics (col. 30, lines 4-7) and that cassette 104 comprises a indicia indicating the type of drug, the centration of the drug, and the volume of the fluid reservoir or the amount of drug pump per activation of the pump (col. 37, lines 51-57), a skilled artisan would have recognized that when pump 100 is being used for pain control therapy or patient controlled analgesia, fluid reservoir 108 of cassette 104 would be pre-filled with the analgesic so that when cassette 104 is mounted to pump 100, the indicia on the cassette can be identified by the cassette identification system for operation of the pump to deliver analgesics;
wherein the drug storage bag or storage bag set is in the form of a drug cassette (104) (col. 4, lines 3-9);
wherein the drug storage bag is customized for a specific pump or pump group by at least one means (i.e., cassette identification system) whereby the pump and the storage bag or storage bag set communicate with each other to coordinate administration of the at least one analgesic and/or anesthetic drug to the patient (i.e., cassette 104 is customized for pump 100, see Cassette Identification Systems and Methods col. 37, line 49 until col. 40, line 62 for additional details), wherein: 

the label/marking comprising a bar-code identification (via incorporated reference US Pat. No. 5,531,697 (Olsen) on col. 38, lines 4-7, wherein Olsen discloses that cassette indicia being a bar code, see col. 2, lines 54-55) and/or a chip with an RFID/NFC antenna, 
the information provided to the pump comprises one or more data related to drug type and drug concentration (col. 37, line 55), solvent, bag volume (col. 37, line 55-56), drug batch, administration route, maximum limits for safe infusion per patient code, and optionally for wireless transmission of an infusion protocol; and
the information provided to the pump from the label/marking concerning the drug type and the drug concentration enables a choice of the infusion protocol (col. 38, lines 27-36 and col. 39, lines 6-13; i.e., wherein microprocessor 182 of pump 100 prevents initiation or continuation of pumping operation if the appropriate signal from cassette identification sensor 196 is not received); 
	wherein the drug cassette is closed and locked to prevent unauthorized access to the drug (col. 38, lines 27-32; i.e., since cassette 104 is not initiated for pumping operation until after microprocessor 182 permits the initiation subsequent to checking identifying indicia on cassette 104 thereby preventing unauthorized access) and wherein 
	wherein the mobile application permits control of administration route by the patient (Fig. 13 and col. 18, line 64 until col. 19, line 26 for details of how caregiver pump 200 permit control of administration route by the patient) (It is also noted that this limitation is only required if the identification of the marking is carried out by a mobile or internet application),
	wherein the drug cassette is opened and unlocked by the mobile application or a RFID/NFC system ready for use (i.e., via caregiver pump and computer system 204 causing microprocessor 182 to permitting initiation after checking the identifying indicia on cassette 104),
wherein the mobile application reads the bar-code via a photo camera feature to open and unlock the drug cassette (via incorporated reference US Pat. No. 5,531,697 (Olsen) on col. 38, lines 4-7, wherein Olsen discloses that cassette indicia being a bar code, see col. 2, lines 54-55) and;
wherein the RFID/NFC system reads label data to unlock the drug cassette via a RFID/NFC reader or via a mobile device having NFC payment capabilities (i.e., since only or an RFID/NFC antenna for the RFID/NFC system is required and Peterson discloses the bar-code identification, Peterson is not required to disclose this limitation). 
wherein opening and unlocking the closed and locked drug cassette to permit patient access to the drug only occurs when the drug cassette is directly attached to the pump and the system authorizes the infusion protocol (col. 38, lines 20-36; i.e., microprocessor 182 does not permit initiation until after cassette 104 is mounted via latch signal and an appropriate pressure signal indicating cassette 104 is directly attached to pump 100).
While Peterson discloses pump 100 being used for pain control therapy including delivering an analgesic (col. 30, lines 4-7), Peterson does not explicitly disclose how fluid reservoir 108 is filled. Accordingly, Peterson does not explicitly disclose “wherein the drug and medical device system comprising a drug storage bag is pre-filled pharmaceutically or in a pharmaceutical compounding facility with a drug, and wherein the drug pre-filled storage bag has long-term stability with a shelf-life of the drug-pre-filled bag/set of at least 1 month” on lines 11-14 of claim 1. 
First, it is noted that how the drug storage bag is filled is considered to be a product-by-process limitation. In particular, the limitation of lines 11-12 appears to only require that the bag be filled with the drug prior and how the bag is filled (whether being filled by a pharmaceutical company or a pharmaceutical compounding facility) does not appear to further limit the structure of the drug storage bag. Accordingly, since Peterson discloses that fluid when pump 100 is used for pain control therapy (col. 30, lines 4-7), it would have been obvious to one 
Moreover, it is noted that Flaherty also discloses a drug and medical device system comprising a pump (10) for administering at least one analgesic and/or anesthetic drug ([0048]) and a drug storage bag or storage bag set (30) ([0057]) pre-filled with the at least one analgesics and/or anesthetic drug ([0059]; i.e., since reservoir 30 may be prefilled by a cooperating drug manufacturer, interpreted as being a pharmaceutical company). Moreover, Flaherty discloses it is well-known for such systems for the reservoir to be prefilled by the device manufacturer, a cooperating drug manufacturer (or pharmaceutical company), or may include external filling means ([0059]). Therefore, since both Peterson and Flaherty are drawn to drug and medical systems, it would have been further obvious to one of ordinary skill at the time of the invention to modify Peterson with fluid reservoir 108 being pre-filled pharmaceutically since Flaherty discloses being prefilled by a cooperating drug manufacturer is a known alternative method for how a reservoir is filled with the drug for delivery ([0059]). 
Secondly, both Peterson and Flaherty does not further disclose that “wherein the drug pre-filled storage bag has long-term stability with a shelf-life of the drug-pre-filled bag/set of at least 1 month” (lines 13-14). However, it is noted that Gustafsson discloses a pre-filled (col. 4, lines 47-52) medical fluid container in the form of a storage bag and that it is well-known for medical fluid containers to have material property allowing for the medicament filled therein for long term storage including a shelf-life of at least one month (col. 3, lines 3-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify fluid reservoir 108 of cassette 104 of Peterson with the feature of the storage bag composition allowing for medicament held in the storage bag having a shelf-life of at least one month in the storage bag as taught by Gustafsson since such a container is capable of being sterilized and designed with an improved barrier against environmental oxygen and moisture for long term storage with a predetermined quality (col. 4, lines 3-30 of Gustafsson).
Claim 2. Peterson in view Flaherty and Gustafsson discloses the system according to claim 1, wherein Gustafsson further discloses that the drug storage bag or storage bag set comprises a multilayer film that has a surface in contact with the at least one analgesic and/or anesthetic drug, wherein the multilayer film comprises a material selected from the group consisting of ethylenevinylacetate (EVA), a linear polyolefinic polymer, a cyclic polyolefinic polymer, and combinations thereof (col. 10, lines 1-19; i.e., polyethylyne is a polyolefinic polymer), and inner layers made of barrier materials to moisture (col. 10, lines 19-23; i.e., shield against moisture), gases (col. 9, line 53-60; i.e., inner oxygen barrier), and UV light (col. 9, lines 25-29, i.e., aluminum foil). Therefore, it would have been obvious to one of ordinary skill at the time of the invention that the modified fluid reservoir of Peterson in view of Flaherty and Gustafsson also comprises the claimed multilayer film as disclosed by Gustafsson since such features allows for the container to be sterilized and provide an improved barrier against environmental oxygen and moisture for long term storage with a predetermined quality (col. 4, lines 3-30 of Gustafsson).
Claim 5. Peterson in view Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses the drug storage bag or storage bag set is adjusted for portable use (col. 15, lines 9-13; i.e., since pump 100 of Peterson is ambulatory, cassette 
Claim 7. Peterson in view Flaherty and Gustafsson discloses the system according to claim 1, wherein while Peterson discloses delivering an analgesic for pain control therapy (col. 30, lines 4-7), Peterson does not explicitly disclose that the analgesic drug is selected from the group consisting of morphine, oxycodone, fentanyl, sufentanil, and pethidine, and/or wherein the anesthetic drug is selected from the group consisting of ropivacaine, lidocaine, bupivacaine, and cloroprocaine. However, Flaherty also further discloses fluid delivery system for treating pain or chronic pain, wherein the medication delivered includes morphine ([0048]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to further modify Peterson in view of Flaherty and Gustafsson with the feature of the analgesic drug is selected from the group consisting of morphine, oxycodone, fentanyl, sufentanil, and pethidine, as disclosed by Flaherty ([0048]; i.e., since morphine, a known analgesic, being suitable to be delivered with an ambulatory infusion device).
Claim 8. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses that the system comprises a patient feedback function and interface (124, 126, 128, 130; see col. 4, lines 18-27 and telephone via modems 310, 320, see col. 18, lines 36-63 and Fig. 13; i.e., wherein patient feedback function includes talking with the clinician and inputting selections via screen display and keys 124) by which an analgesic effect is reported by the patient as a value with a range or as an answer to a question 
Claim 9. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses that the system comprises a control function for the patient's identification and administration route verification before administration start up (col. 19, lines 27-37; i.e., via software of caregiver pump 200), and for providing a commensurate control report (col. 20, lines 45-47; i.e., status report by the caregiver).
Claim 10. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses pump 100 being equipped with alarm 194 such as visual alarms and/or audible alarm (col. 6, lines 18-22 and col. 11, lines 29-30; i.e., issue alarms to indicate certain conditions or occurrences to the user), wherein the microprocessor 182 may send an appropriate signal to display 126 or alarm 194 if there is an error in the identification of the cassette 104 (col. 38, lines 32-36). Therefore, Peterson discloses a safety function for warning in case of wrong dosage administration since alarm 194 is capable of warning in case of wrong dosage administration such as the signal generated by microprocessor 182 indicating mounting of an incorrect cassette (col. 38, lines 32-36) since an incorrect cassette could lead to a wrong dosage administration.
Claim 13. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses an interface function through which an administration protocol comprising patient identification, the administration route, drug label 
Claim 32. Peterson discloses the system according to claim 31, wherein the mobile or internet application actuates the mechanism to unlock the closed drug cassette (col. 21, lines 3-5; i.e., since application of pump 200 allows for the caregiver to unlock pump 100 thereby unlocking cassette 104 to pump operations when the proper cassette 104 is mounted in pump 100).
Claim 33. Peterson discloses the system according to claim 1, wherein the mobile or internet application permits patient control of the IV administration of the at least one analgesic and/or anesthetic drug (col. 24, lines 8-29, particularly, lines 22-23 and 27-29; since control system of patient pump 100 is appropriately programmed by the caregiver for the specific patient usage including an operating program containing appropriate pump control commands for controlling the pumping mechanism which permit patient control of the pumping mechanism including infusion being intravenously delivered, see col. 8, line 54).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Gustafsson (US Pat. No. 6,007,529) further in view of Gaster (US Pub. No. 2005/0040126 A1).
Claim 3. Peterson in view of Flaherty and Gustafsson discloses the system of claim 1, wherein while Flaherty further discloses a device pouch 351 comprising TYVEK (which is made of polyethylene fibers1) to allow sterilization and maintain sterility of the fluid delivery device ([0102]), Peterson, Flaherty, and Gustafsson are all silent to a protecting storage case made of cardboard, expanded polystyrene, or other foam sheets. However, it is noted that Gaster also discloses a drug and medical device system comprising pump 21 and bag 7 holding the intravenous fluid ([0039]). Gaster further discloses a carrying case for carrying the system including pump 21 and bag 7 for transportation (Abstract), wherein carrying case 12 would be made with materials including cardboard ([0046]). Therefore, since Peterson in view of Flaherty and Gustafsson and Gaster are both drawn to a drug and medical device system, it would have been obvious to one of ordinary skill at the time of the invention to further modify Peterson in view of Flaherty and Gustafsson with the feature of a protecting storage case made of cardboard as disclosed by Gaster so as to provide the patient with an apparatus for storing all of the elements of the medical device system with different compartments ([0009]) for concealed transportation (Abstract of Gaster).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Gustafsson (US Pat. No. 6,007,529) further in view of Tamari (US Pat. No. 6,517,526 B1).
Claim 4. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, but does not further disclose that the drug storage bag comprises internal micro-striations or any other embossment, or texture that makes a surface in contact with the drug not completely flat. However, it is noted that Tamari also discloses drug storage bag (15), similar to that of IV bags (col. 7, lines 45-46), comprises protrusions 15d that prevents pouch 15 from becoming completely flat (col. 19, lines 31-43; Figs. 7a-7c). Therefore, since Peterson in view of Flaherty and Gustafsson and Tamari are drawn to drug storage containers, it would have been obvious to one of ordinary skill at the time of the invention to modify the drug storage bag of Peterson in view of Flaherty and Gustafsson with the feature of the drug storage bag comprises internal micro-striations or any other embossment, or texture that makes the surface in contact with the drug not completely flat as disclosed by Tamari so as to prevent the blocking of an opening of the bag (col. 19, lines 34-35 of Tamari).

Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103 (a) as anticipated by Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Gustafsson (US Pat. No. 6,007,529) further in view of Wang (US Pub. No. 2009/0221986 A1).
Claim 34. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses that a mobile application (200) permits patient control including specifically programming the control system of pump 100 to allow for patient 
However, as interpreted above, the limitation of the claim is interpreted as controlling epidural anaesthesia (instant pg. 1, line 4). It is noted that Wang also discloses a drug and medical device system comprising an ambulatory fluid delivery system (Figs. 23-30), wherein the system is employed to deliver a local anesthesia for epidural analgesia ([0141]). Therefore, Wang discloses that the epidural being a suitable location for delivery of the anesthesia and analgesic agent and further discloses that the nerve block is when the patient is administered an infusion fluid that is intended to block sensed levels of pain while still conscious ([0153]) for pain control therapy. Therefore, since both Peterson in view of Flaherty and Gustafsson and Wang are drawn to a drug and medical device system for delivering pain medication, it would have been obvious to one of ordinary skill at the time of the invention to modify Peterson in view of Flaherty and Gustafsson with the feature of delivering the pain medication to the epidural and including an amount of pain medication dosage allowed to delivered to the patient sufficient to achieve a peripheral nerve block being within the specified parameters of pump 100 as taught by Wang ([0153] of Wang) since infusion of pain medication epidurally to achieve a central nerve block is a known treatment for an ambulatory pain medication delivery device ([0141] of Wang).
Claim 35. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses that a mobile application (200) permits patient control including specifically programming the control system of pump 100 to allow for patient control of the dosage needed within a specified parameter so as to control the amount of pain medication being infused at the discretion of the patient within the specified parameters (col. 24, lines 8-29, particularly, lines 14-23) but does not explicitly that the mobile application permits patient control of the peripheral nerve block administration of the at least one analgesic and/or anesthetic drug.  However, it is noted that Wang also discloses a drug and medical device system comprising an ambulatory fluid delivery system (Figs. 23-30), wherein the system is employed to deliver a local anesthesia for a peripheral nerve block ([0141]) wherein the nerve block is when the patient is administered an infusion fluid that is intended to block sensed levels of pain while still conscious ([0153]) for pain control therapy. Therefore, since both Peterson in view of Flaherty and Gustafsson and Wang are drawn to a drug and medical device system for delivering pain medication, it would have been obvious to one of ordinary skill at the time of the invention to modify Peterson in view of Flaherty and Gustafsson with the feature of including an amount of pain medication dosage allowed to delivered to the patient sufficient to achieve a peripheral nerve block being within the specified parameters of pump 100 as taught by Wang ([0153] of Wang) since infusion of pain medication to achieve a peripheral nerve block is a known treatment for an ambulatory pain medication delivery device ([0141] of Wang).

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Gustafsson (US Pat. No. 6,007,529) as evidenced by Poli (US Pub. No. 5,445,621).
Claim 37. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein in particular, it is noted that Peterson via incorporated reference US Pat. No. 5,531,697 (Olsen) on col. 38, lines 4-7, discloses that cassette indicia being a bar code (see col. 2, lines 54-55 of Olsen) but does not explicitly disclose that the bar-code is a two-dimensional bar-code. However, it is well-known in the art for bar-codes being a two-dimensional bar-code, as evidenced by Poli on Fig. 3. Therefore, although Peterson via incorporated reference Olsen does not explicitly disclose that the bar code being two-dimensional, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the bar-code indicia being in the form of a two-dimensional bar code as illustrated by Poli since such bar-codes are well-known in the art as identifying indicia.

Claims 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Gustafsson (US Pat. No. 6,007,529) further in view of Tamari (US Pat. No. 6,517,526 B1).
Claim 36. Since the limitations of claim 36 requires the similar limitations as that of claims 1, 2, and 4, where the limitations are the same in claim 36 and respective claims 1, 2, and 4, the limitations are rejected in the same manner explained above. The difference between claim 36 and claim 4 is that claim 36 further requires that the surface in contact with the at least one analgesic and/or anesthetic drug comprises internal micro-striations, or any other 
Claim 38. Since the limitation of claim 38 require the same limitation as that of claim 37, the limitation in claim 38 is also rejected in a same way as explained above for these respective claim 37, as evidenced by Poli (US Pub. No. 5,445,621).

Response to Arguments
With regards to the previous claim objections, the amendments to the claims sufficient to clarifying the previous informalities. Therefore, the previous claim objections are hereby withdrawn. However, the amended claims are still objected to for containing informalities as explained above.

With regards to the previous 35 U.S.C. 112 rejections, the amendments to the claims sufficient to clarifying the previous issue of new matter and confusion. Therefore, the previous 35 U.S.C. 112 rejections of the claims are hereby withdrawn. However the amendments still contain confusion as further explained above.

Applicant's arguments filed on September 2, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on pgs. 11-12 regarding claim 1, the arguments are not persuasive. First, applicant’s arguments that Peterson does not disclose the claimed limitation of the opening and unlocking the closed and locked drug cassette only occurs when the drug cassette is not persuasive because Peterson explicitly discloses that the indicia identifying system being used to prevent operation of the pump if an unauthorized cassette is attached (col. 37, lines 63-65). Moreover, Peterson also explicitly discloses that after the cassette is properly mounted, microprocessor 182 begin looking for an appropriate signal from cassette identification sensor before permitting initiation of a pumping operation (col. 38, lines 20-32) to thereby prevent improper access of the drug in the cassette. Second, applicant’s arguments with respect to Flaherty and Gustafsson are not persuasive, because these references are only relied upon for disclosing the specific features and not for the missing features in respective Flaherty and Gustafsson as applicant has argued.
In response to applicant’s arguments on pg. 13-15 regarding claims 4 and 36, the arguments are not persuasive. First, it is noted that applicant appears to be arguing that claim 4 requires that a surface of the film is in contact with the drug where the surface of the film In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, applicant’s arguments on pg. 15 with regards to the newly added claim 36 is also not persuasive because Tamari still discloses the limitation as explained in the rejection above.
In response to applicant’s arguments with respect to Gaster on pg. 13 and Wang on pg. 16 are not persuasive, because these references are only relied upon for disclosing the specific features and not for the missing features in respective Gaster and Wang as applicant has argued.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892. It is noted that De La Huerga discloses a medication delivery system with medication bags with RFID/NFC antenna for identification.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783                                                                                                                                                                                           




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 what is Tyvek® from https://www.dupont.com/tyvekdesign/design-with-tyvek/why-tyvek.html#:~:text=DuPont%E2%84%A2%20Tyvek%C2%AE%20is,resistance%20is%20of%20prime%20importance. (Accessed on April 28, 2021).